




 
CAPITOL FEDERAL FINANCIAL, INC.
 
 
2012 EQUITY INCENTIVE PLAN
 


INCENTIVE STOCK OPTION AWARD AGREEMENT




ISO No.
_______________                                                                           Grant
Date: _______________


This Incentive Stock Option Award (“ISO”) is granted by Capitol Federal
Financial, Inc. (“Corporation”) to [Name] (“Option Holder”) in accordance with
the terms of this Incentive Stock Option Award Agreement (“Agreement”) and
subject to the provisions of the Capitol Federal Financial, Inc. 2012 Equity
Incentive Plan, as amended from time to time (“Plan”).  The Plan is incorporated
herein by reference.


1.  
ISO Award.  The Corporation grants to Option Holder ISOs to purchase
[Number] Shares at an Exercise Price of $[Number] per Share.  These ISOs are
subject to forfeiture and to limits on transferability until they vest, as
provided in Sections 5 and 6 of this Agreement and in Article V of the Plan.

 
2.  
Vesting Dates.  The ISOs shall vest as follows, subject to earlier vesting in
the event of a termination of Service as provided in Section 6:

 
ISOs for
 
Vesting
Date                                                                Number of
Shares Vesting
 

       



3.  
Exercise.  The Option Holder (or in the case of the death of the Option Holder,
the designated legal representative or heir of the Option Holder) may exercise
the ISOs during the Exercise Period by giving written notice to the Vice
President of Investor Relations in the form required by the Committee (“Exercise
Notice”).  The Exercise Notice must specify the number of Shares to be
purchased, which shall be at least 100 unless fewer shares remain
unexercised.  The exercise date is the date the Exercise Notice is received by
the Corporation.  The Exercise Period commences on the Vesting Date and expires
at 5:00 p.m., Topeka, Kansas time, on the date 10 years [five years for over 10%
owners of Corporation on the Grant Date] after the Grant Date, such later time
and date being hereinafter referred to as the “Expiration Date,” subject to
earlier expiration in the event of a termination of Service as provided in
Section 6.  Any ISOs not exercised as of the close of business on the last day
of the Exercise Period shall be cancelled without consideration at that time.

 
The Exercise Notice shall be accompanied by payment in full of the Exercise
Price for the Shares being purchased.  Payment shall be made: (a) in cash, which
may be in the form of a check, money order, cashier's check or certified check,
payable to the Corporation, or (b) by delivering Shares of the Corporation
already owned by the Option Holder having a Fair Market Value on the exercise
date equal to the aggregate Exercise Price to be paid, or (c) a combination of
cash and such Shares.
 
4.  
Related Awards.  These ISOs [are not related to any other Award under the Plan.]
or [are related to stock appreciation rights granted on the Grant Date and
designated SAR No. ___.  Any related stock appreciation rights do not receive
the special tax treatment afforded the ISOs.  To the extent any of the related
stock appreciation rights are exercised, the ISOs shall terminate with respect
to the same number of Shares.]

 
5.  
Transferability.  The Option Holder may not sell, assign, transfer, pledge or
otherwise encumber any ISOs, except in the event of the Option Holder’s death,
by will or by the laws of descent and distribution or pursuant to a Domestic
Relations Order.

 
6.  
Termination of Service.  If the Option Holder terminates Service for any reason
other than in connection with a Change in Control or the death or Disability of
the Option Holder, any ISOs that have not vested as of the date of that
termination shall be forfeited to the Corporation, and the Exercise Period of
any vested ISOs shall expire three months after that termination of Service (but
in no event after the Expiration Date), except in the case of a Termination for
Cause, in which case all ISOs held by the Option Holder shall expire
immediately.  If the Option Holder’s Service terminates on account of the Option
Holder’s death or Disability, the Vesting Date for all ISOs that have not vested
or been forfeited shall be accelerated to the date of that termination of
Service, and the Exercise Period of all vested ISOs shall expire one year after
that termination of Service (but in no event after the Expiration Date).

 
7.  
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
ISOs that have not vested or been forfeited shall be accelerated to the date of
the earliest event constituting a Change in Control.  [May be modified at
Committee’s election for 280G planning purposes for executive officers.]

 
8.  
Option Holder’s Rights.  The ISOs awarded hereby do not entitle the Option
Holder to any rights of a shareholder of the Corporation.

 
9.  
Delivery of Shares to Option Holder.  Promptly after receipt of an Exercise
Notice and full payment of the Exercise Price for the Shares being acquired, the
Corporation shall issue and deliver to the Option Holder (or other person
validly exercising the ISO) a certificate or certificates representing the
Shares of Common Stock being purchased, or evidence of the issuance of such
Shares in book-entry form, registered in the name of the Option Holder (or such
other person), or, upon request, in the name of the Option Holder (or such other
person) and in the name of another person in such form of joint ownership as
requested by the Option Holder (or such other person) pursuant to applicable
state law.  The Corporation’s obligation to deliver a stock certificate or
evidence of the issuance of Shares in book-entry form for Shares purchased upon
the exercise of an ISO can be conditioned upon the receipt of a representation
of investment intent from the Option Holder (or the Option Holder’s Beneficiary)
in such form as the Committee requires.  The Corporation shall not be required
to deliver stock certificates or evidence of the issuance of Shares in
book-entry form for Shares purchased prior to: (a) the listing of those Shares
on the Nasdaq; or (b) the completion of any registration or qualification of
those Shares required under applicable law.

 
10.  
Notice of Sale of Shares.  The Option Holder (or other person who received
Shares from the exercise of the ISOs) shall give written notice to the
Corporation promptly in the event of the sale or other disposition of Shares
received from the exercise of the ISOs within either: (a) two years from the
Grant Date; or (b) one year from the exercise date for the ISOs exercised.

 
11.  
Adjustments in Shares.  In the event of any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
exchange of Shares or other securities, stock dividend, special or recurring
dividend or distribution, liquidation, dissolution or other similar corporate
transaction or event, the Committee, in its sole discretion, shall adjust the
number of Shares or class of securities of the Corporation covered by the ISOs
or the Exercise Price of the ISOs.  The Option Holder agrees to execute any
documents required by the Committee in connection with an adjustment under this
Section 11.

 
12.  
Tax Withholding.  The Corporation shall have the right to require the Option
Holder to pay to the Corporation the amount of any tax that the Corporation is
required to withhold with respect to such Shares, or in lieu thereof, to retain
or sell without notice, a sufficient number of Shares to cover the minimum
amount required to be withheld.  The Corporation shall have the right to deduct
from all dividends paid with respect to the Shares the amount of any taxes that
the Corporation is required to withhold with respect to such dividend payments.

 
13.  
Plan and Committee Decisions are Controlling.  This Agreement, the award of ISOs
to the Option Holder and the issuance of Shares upon the exercise of the ISOs
are subject in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by the Committee respecting the Plan, this Agreement, the award
of ISOs or the issuance of Shares upon the exercise of the ISOs shall be binding
and conclusive upon the Option Holder, any Beneficiary of the Option Holder or
the legal representative thereof.

 
14.  
Option Holder’s Employment.  Nothing in this Agreement shall limit the right of
the Corporation or any of its Affiliates to terminate the Option Holder’s
service or employment as a director, advisory director, director emeritus,
officer or employee, or otherwise impose upon the Corporation or any of its
Affiliates any obligation to employ or accept the services or employment of the
Option Holder.

 
15.  
Amendment.  The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Agreement; provided, however,
that the Committee may not amend, alter, suspend, discontinue or terminate any
provision of this Agreement if such action may adversely affect the Option
Holder without the Option Holder’s written consent.  To the extent permitted by
applicable laws and regulations, the Committee shall have the authority, in its
sole discretion but with the permission of the Option Holder, to accelerate the
vesting of the Shares or remove any other restrictions imposed on the Option
Holder with respect to the Shares, whenever the Committee may determine that
such action is appropriate.

 
16.  
Loss of ISO Status.  If any of the ISOs fail, for any reason, to qualify for the
special tax treatment afforded the ISOs, they shall be treated as Non-Qualified
Stock Options under the Plan.  The ISOs will lose ISO status: (a) if the Option
Holder is not an employee of the Corporation or its Affiliates from the Grant
date through the date three months before the exercise date; or (b) if the
Shares acquired upon the exercise of the ISO are sold or disposed of within one
of the time periods described in Section 10.

 
17.  
Option Holder Acceptance.  The Option Holder shall signify acceptance of the
terms and conditions of this Agreement and acknowledge receipt of a copy of the
Plan by signing in the space provided below and returning the signed copy to the
Corporation.

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 


 
CAPITOL FEDERAL FINANCIAL, INC.






By ________________________________
Its  ________________________________




 


 
ACCEPTED BY OPTION HOLDER
 
___________________________________
(Signature)


___________________________________
(Print Name)


___________________________________
(Street Address)
 
___________________________________
(City, State & Zip Code)
 




Beneficiary Designation:


The Option Holder designates the following Beneficiary to receive the Shares
upon the Option Holder’s death:


________________________________________________________________________


























 
 

--------------------------------------------------------------------------------

 
